EXHIBIT 10.15

CSG SYSTEMS INTERNATIONAL, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made and entered into as of the
     day of         ,         , by and between CSG SYSTEMS INTERNATIONAL, INC.,
a Delaware corporation, and its wholly-owned subsidiary CSG SYSTEMS, INC., a
Delaware corporation (such two corporations being collectively referred to in
this Agreement as the “Company”), and                                         
(“Indemnitee”).

RECITALS:

A. The Company and Indemnitee recognize the potential difficulty on the part of
the Company in obtaining adequate and appropriate amounts of liability insurance
for the Company’s directors, officers, employees, agents, and fiduciaries, the
significant cost of increased amounts of such insurance, and the limited scope
of the coverages provided by such insurance.

B. The Company and Indemnitee further recognize the frequency of corporate
litigation in general, subjecting directors, officers, employees, agents, and
fiduciaries to extensive litigation risks at the same time as the availability
and coverage of liability insurance for persons serving in such capacities may
be reduced.

C. Indemnitee does not regard the current liability insurance protection
provided by the Company as being adequate, and Indemnitee and other directors,
officers, employees, agents, and fiduciaries of the Company may not be willing
to continue to serve in such capacities without additional protection.

D. The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve the Company and, to induce Indemnitee
to continue to provide services to the Company, wishes to provide for the
indemnification and advancing of expenses to Indemnitee to the maximum extent
permitted by applicable law.

E. In view of the considerations set forth above, the Company and Indemnitee
desire that Indemnitee be indemnified by the Company as set forth in this
Agreement.

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:



--------------------------------------------------------------------------------

1. Indemnification.

(a) Indemnification of Expenses. If Indemnitee was or is or becomes a party to
or a witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any threatened, pending, or completed action,
suit, proceeding, or alternative dispute resolution method or process (each and
all of which are referred to in this Agreement as a “Proceeding”), or in any
hearing, inquiry, or investigation that Indemnitee in good faith believes might
lead to the institution of any Proceeding (an “Investigative Activity”), whether
civil, criminal, administrative, investigative, or another type, by reason of or
arising in whole or in part out of (i) the fact that Indemnitee is or was a
director, officer, employee, agent, or fiduciary of the Company, or any
subsidiary of the Company, (ii) the fact that Indemnitee is or was serving at
the request of the Company as a director, officer, employee, agent, manager, or
fiduciary of another corporation, partnership, limited liability company, joint
venture, trust, or other enterprise or entity, or (iii) any action or inaction
on the part of Indemnitee while serving in any of the capacities referred to in
the preceding clauses (i) and (ii), then the Company shall indemnify Indemnitee
to the fullest extent permitted by applicable law against (1) any and all
expenses, obligations, and liabilities of any kind (including but not limited to
attorneys’ fees and costs) actually incurred by Indemnitee in connection with or
as a result of Indemnitee’s investigating, defending, being a witness in,
participating in (including on appeal), or preparing to defend, be a witness in,
or participate in any such Proceeding or Investigative Activity, (2) judgments,
fines, penalties, and amounts paid in settlement (if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld)
actually incurred by Indemnitee or for which Indemnitee becomes liable in
connection with or as a result of any such Proceeding or Investigative Activity,
and (3) any federal, state, local, or foreign taxes imposed on Indemnitee as a
result of Indemnitee’s actual or deemed receipt of any payments under this
Agreement (the items referred to in the preceding clauses (1), (2), and
(3) being collectively referred to in this Agreement as “Expenses”), including
all interest, assessments, and other charges paid or payable in connection with
or in respect of the Expenses. Such payment of Expenses shall be made by the
Company as soon as practicable but in any event no later than five (5) days
after written demand for such payment is presented to the Company by or on
behalf of Indemnitee.

(b) Reviewing Party. Notwithstanding the provisions of Section 1(a), (i) the
obligations of the Company under Section 1(a) shall be subject to the condition
that the Reviewing Party (as described in Section 10(e)) shall not have
determined (in a written opinion, in any case in which the Independent Legal
Counsel referred to in Section 1(c) is involved) that Indemnitee would not be
permitted to be indemnified under applicable law and (ii) the obligation of the
Company to make an advance payment of Expenses to Indemnitee pursuant to
Section 2(a) (an “Expense Advance”) shall be subject to the condition that, if,
when, and to the extent that the Reviewing Party determines that Indemnitee
would not be permitted to be indemnified under applicable law, the Company shall
be entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all such Expense Advances to which such determination applies;
provided, that if Indemnitee has commenced or thereafter commences legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee would be permitted to be indemnified under applicable law, then any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding, and Indemnitee
shall not be required to reimburse the Company for any Expense Advance until a
final judicial determination is made with respect to such matter (and as to
which all rights of appeal from such judicial determination have been exhausted
or lapsed). Indemnitee’s obligation to reimburse the Company for any Expense
Advance shall be unsecured, and no interest shall be charged thereon. If there
has not been a Change in Control (as defined in Section 10(c)), then the
Reviewing Party shall be selected by the Board of Directors; and if there has
been such a Change in Control (other than a Change in Control which has been
approved by a majority of the Company’s Board of Directors who were directors
immediately prior to such Change in Control), then the Reviewing Party shall be
the Independent Legal Counsel referred to in Section 1(c). If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, then Indemnitee shall have the right to commence
litigation seeking a determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.

 

2



--------------------------------------------------------------------------------

(c) Change in Control. The Company agrees that if there is a Change in Control
of the Company (other than a Change in Control which has been approved by a
majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then, with respect to all matters thereafter
arising concerning the rights of Indemnitee to payments of Expenses and to
Expense Advances under this Agreement or under the Company’s Certificate of
Incorporation or Bylaws as now or hereafter in effect, Independent Legal Counsel
(as defined in Section 10(d)) shall be selected by Indemnitee and approved by
the Company (which approval shall not be unreasonably withheld). Such
Independent Legal Counsel, among other things, shall render such counsel’s
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law, and the
Company agrees to abide by such opinion. The Company agrees to pay the
reasonable fees of any such Independent Legal Counsel and to fully indemnify
such counsel against any and all expenses (including attorneys’ fees), claims,
and liabilities arising out of or relating to this Agreement or such counsel’s
engagement pursuant to this Agreement.

(d) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement except Section 9, to the extent that Indemnitee has been successful on
the merits or otherwise, including, without limitation, the dismissal of a
Proceeding without prejudice, in the defense of any Proceeding or in the defense
of any claim, issue, or matter arising in any Proceeding, the Company shall
indemnify Indemnitee against all Expenses incurred by Indemnitee in connection
with such Proceeding.

2. Expenses; Indemnification Procedure.

(a) Advancement of Expenses. The Company shall advance all Expenses incurred by
Indemnitee. The Expense Advances to be made under this Agreement shall be paid
by the Company to Indemnitee or at Indemnitee’s direction as soon as practicable
but in any event no later than five (5) days after Indemnitee has made written
demand to the Company for such payment.

(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to Indemnitee’s right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable after the commencement of any
Proceeding or Investigative Activity with respect to which Indemnitee will or
could seek indemnification under this Agreement. In addition, Indemnitee shall
provide the Company with such information and cooperation within Indemnitee’s
power as the Company reasonably may require with respect to such matter.

 

3



--------------------------------------------------------------------------------

(c) No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Proceeding by judgment, order, settlement (whether with or
without court approval), or conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee would be permitted to be indemnified
under applicable law shall be a defense to Indemnitee’s claim for
indemnification or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief. In
connection with any determination by the Reviewing Party or otherwise as to
whether Indemnitee is entitled to be indemnified under this Agreement, the
burden of proof shall be on the Company to establish that Indemnitee is not so
entitled.

(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice from Indemnitee of a Proceeding or Investigative Activity pursuant to
Section 2(b), the Company has liability insurance in effect which may be
applicable to such Proceeding or Investigative Activity, then the Company shall
give prompt notice of the commencement of such Proceeding or Investigative
Activity to the insurers in accordance with the procedures set forth in the
respective policies. The Company thereafter shall take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable in connection with or as a result of such Proceeding or
Investigative Activity in accordance with the terms of such policies.

(e) Selection of Counsel. If the Company is obligated under this Agreement to
pay the Expenses of Indemnitee in connection with any Proceeding or
Investigative Activity, then the Company, if appropriate, shall be entitled to
assume the defense of Indemnitee in such Proceeding or to represent Indemnitee
in such Investigative Activity with counsel approved by Indemnitee, upon the
Company’s delivery to Indemnitee of written notice of the Company’s election so
to do. After delivery of such notice, approval of such counsel by Indemnitee,
and the retention of such counsel by the Company, the Company will not be liable
to Indemnitee under this Agreement for any fees of counsel subsequently incurred
by Indemnitee with respect to the same Proceeding or Investigative Activity;
provided, that (i) Indemnitee shall have the right to employ Indemnitee’s
counsel in any such Proceeding or Investigative Activity at Indemnitee’s expense
and (ii) if (A) the employment of counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense or other representation, or (C) the Company shall
not continue to retain counsel to defend Indemnitee in such Proceeding or
Investigative Activity, then the fees and expenses of Indemnitee’s counsel shall
be at the expense of the Company.

 

4



--------------------------------------------------------------------------------

3. Additional Indemnification Rights; Nonexclusivity.

(a) Scope. The Company agrees to indemnify Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Company’s Certificate
of Incorporation, the Company’s Bylaws, or by statute. In the event of any
change after the date of this Agreement in any applicable law, statute, or rule
which expands the right of a Delaware corporation to indemnify a member of its
Board of Directors or an officer, employee, agent, or fiduciary, Indemnitee and
the Company intend that Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change. In the event of any change in any applicable
law, statute, or rule which narrows the right of a Delaware corporation to
indemnify a member of its Board of Directors or an officer, employee, agent, or
fiduciary, such change, to the extent not required by such law, statute, or rule
to be applied to this Agreement, shall have no effect on this Agreement or the
rights and obligations of Indemnitee and the Company under this Agreement except
as set forth in Section 8(a).

(b) Nonexclusivity. The indemnification provided by this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the Company’s
Certificate of Incorporation or Bylaws, any other agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of the
State of Delaware, or otherwise. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken by
Indemnitee while serving in an indemnified capacity even though Indemnitee may
have ceased to serve in such capacity.

4. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Proceeding or Investigative
Action to the extent that Indemnitee has otherwise actually received payment
(whether under any insurance policy maintained by the Company under Section 7,
the Company’s Certificate of Incorporation or Bylaws, or otherwise) of the
amounts otherwise indemnifiable under this Agreement.

5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with a Proceeding or Investigative Activity but
not for the total amount of such Expenses, then the Company nevertheless shall
indemnify Indemnitee for the portion of such Expenses to which Indemnitee is
entitled.

6. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents, or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission in certain circumstances
to submit to a court the question of whether indemnification of Indemnitee is
against public policy and to be governed by the final adjudication of such
issue, and Indemnitee agrees to be bound by such final adjudication.

 

5



--------------------------------------------------------------------------------

7. Liability Insurance. To the extent the Company maintains liability insurance
policies applicable to its directors, officers, employees, agents, or
fiduciaries, Indemnitee shall be covered by such policies in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured (i) of the Company’s directors, if Indemnitee is a director or
(ii) of the Company’s officers, if Indemnitee is not a director of the Company
but is an officer of the Company or (iii) of the Company’s key employees,
agents, or fiduciaries, if Indemnitee is not an officer or director of the
Company but is a key employee, agent, or fiduciary of the Company. The Company
promptly shall notify Indemnitee in advance of (i) any proposed cancellation of
a policy referred to in this Section 7 as a result of a breach by the Company or
(ii) the Company’s intent not to procure a reasonable amount of liability
insurance that covers Indemnitee.

8. Exceptions. Notwithstanding any other provision in this Agreement to the
contrary, the Company shall not be obligated pursuant to the terms of this
Agreement:

(a) Excluded Action or Omissions. To indemnify Indemnitee for acts, omissions,
or transactions from which Indemnitee may not be relieved of liability under
applicable law;

(b) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee in connection with an action or proceeding initiated or brought
voluntarily by Indemnitee and not by way of defense, except (i) with respect to
actions or proceedings brought to establish or enforce Indemnitee’s right to
indemnification under this Agreement, any other agreement, any insurance policy,
or the Company’s Certificate of Incorporation or Bylaws as now or hereafter in
effect relating to Indemnitee’s right to indemnification, (ii) in specific cases
if the Board of Directors has approved the initiation or bringing of such action
or proceeding, or (iii) as otherwise required under Section 145 of the General
Corporation Law of Delaware, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of expenses, or
insurance recovery, as the case may be;

(c) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such proceeding was not
made in good faith or was frivolous; or

(d) Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee or
against Indemnitee’s estate, spouse, heirs, executors, or personal or legal
representatives after the expiration of two (2) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, that if any shorter period
of limitations is otherwise applicable to any such cause of action, then such
shorter period shall govern.

 

6



--------------------------------------------------------------------------------

10. Construction of Certain Phrases.

(a) For purposes of this Agreement, references to the “Company” shall include,
in addition to the resulting or surviving corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees,
agents, or fiduciaries, so that if Indemnitee is or was a director, officer,
employee, agent, or fiduciary of such constituent corporation, or is or was
serving at the request of such constituent corporation as a director, officer,
employee, agent, manager, or fiduciary of another corporation, partnership,
limited liability company, joint venture, employee benefit plan, trust, or other
enterprise or entity, then Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have stood with respect to such constituent
corporation if its separate existence had continued.

(b) For purposes of this Agreement, references to “other enterprise” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent, or fiduciary of the Company which
imposes duties on, or involves services by, such director, officer, employee,
agent, or fiduciary with respect to an employee benefit plan or its participants
or beneficiaries; and if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the interests of the participants and
beneficiaries of an employee benefit plan, then Indemnitee shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

(c) For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred upon the happening of any of the following events:

 

  (i) The Company is merged or consolidated into another corporation or entity,
and immediately after such merger or consolidation becomes effective the holders
of a majority of the outstanding shares of voting capital stock of the Company
immediately prior to the effectiveness of such merger or consolidation do not
own (directly or indirectly) a majority of the outstanding shares of voting
capital stock or other equity interests having voting rights of the surviving or
resulting corporation or other entity in such merger or consolidation;

 

  (ii) any person, entity, or group of persons within the meaning of Sections
13(d) or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and the
rules promulgated thereunder becomes the beneficial owner (within the meaning of
Rule 13d-3 under the 1934 Act) of thirty percent (30%) or more of the
outstanding voting capital stock of the Company;

 

7



--------------------------------------------------------------------------------

  (iii) the Common Stock of the Company ceases to be publicly traded because of
an issuer tender offer or other “going private” transaction (other than a
transaction sponsored by the then current management of the Company);

 

  (iv) the Company dissolves or sells or otherwise disposes of all or
substantially all of its property and assets (other than to an entity or group
of entities which is then under common majority ownership (directly or
indirectly) with the Company);

 

  (v) in one or more substantially concurrent transactions or in a series of
related transactions, the Company directly or indirectly disposes of a portion
or portions of its business operations (collectively, the “Sold Business”) other
than by ceasing to conduct the Sold Business without its being acquired by a
third party (regardless of the entity or entities through which the Company
conducted the Sold Business and regardless of whether such disposition is
accomplished through a sale of assets, the transfer of ownership of an entity or
entities, a merger, or in some other manner) and either (1) the fair market
value of the consideration received or to be received by the Company for the
Sold Business is equal to at least fifty percent (50%) of the market value of
the outstanding Common Stock of the Company determined by multiplying the
average of the closing prices for the Common Stock of the Company on the thirty
(30) trading days immediately preceding the date of the first public
announcement of the proposed disposition of the Sold Business by the average of
the numbers of outstanding shares of Common Stock on such thirty (30) trading
days or (2) the revenues of the Sold Business during the most recent four
(4) calendar quarters ended prior to the first public announcement of the
proposed disposition of the Sold Business represented fifty percent (50%) or
more of the total consolidated revenues of the Company during such four
(4) calendar quarters; or

 

  (vi) during any period of two (2) consecutive years or less, individuals who
at the beginning of such period constituted the Board of Directors of the
Company cease, for any reason, to constitute at least a majority of the Board of
Directors of the Company, unless the election or nomination for election of each
new director of the Company who took office during such period was approved by a
vote of at least seventy-five percent (75%) of the directors of the Company
still in office at the time of such election or nomination for election who were
directors of the Company at the beginning of such period.

 

8



--------------------------------------------------------------------------------

(d) For purposes of this Agreement, “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 1(c), who shall not have otherwise performed services for the Company or
Indemnitee within the last three years (other than with respect to matters
concerning the rights of Indemnitee under this Agreement or of other indemnitees
under similar indemnity agreements).

(e) For purposes of this Agreement, a “Reviewing Party” shall mean (i) an
appropriate person or body consisting of a member or members of the Company’s
Board of Directors or any other person or body appointed by the Board of
Directors who is not a party to the particular Proceeding or Investigative
Activity with respect to which Indemnitee is seeking indemnification or
(ii) Independent Legal Counsel.

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

12. Binding Effect; Successors and Assigns. This Agreement shall be binding
upon, inure to the benefit of, and be enforceable by Indemnitee and the Company
and their respective successors (including any direct or indirect successor by
purchase, merger, consolidation, or otherwise to all or substantially all of the
business or assets of the Company), assigns, spouses, heirs, and personal and
legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all, substantially all, or a substantial part of the business or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall continue in effect regardless
of whether Indemnitee continues to serve as a director, officer, employee,
agent, or fiduciary of the Company or of any other enterprise at the Company’s
request.

13. Attorney’s Fees. If any action is instituted by Indemnitee under this
Agreement or under any liability insurance policies maintained by the Company to
enforce or interpret any of the terms of this Agreement or of such insurance
policies, then Indemnitee shall be entitled to be reimbursed by the Company for
all Expenses actually incurred by Indemnitee with respect to such action,
regardless of whether Indemnitee is ultimately successful in such action, and
shall be entitled to the advancement of Expenses with respect to such action,
unless, as a part of such action, a court of competent jurisdiction over such
action determines that each of the material assertions made by Indemnitee as a
basis for such action was not made in good faith or was frivolous. In the case
of an action instituted by or in the name of the Company under this Agreement to
enforce or interpret any of the terms of this Agreement, Indemnitee shall be
entitled to be reimbursed by the Company for all Expenses incurred by Indemnitee
in defense of such action (including costs and expenses incurred with respect to
Indemnitee’s counterclaims and cross-claims made in such action) and shall be
entitled to the advancement of Expenses with respect to such action, unless, as
a part of such action, a court having jurisdiction over such action determines
that each of Indemnitee’s material defenses to such action was made in bad faith
or was frivolous.

 

9



--------------------------------------------------------------------------------

14. Notice. All notices and other communications required or permitted under
this Agreement shall be in writing, shall be effective when given, and shall in
any event be deemed to have been given (i) five (5) days after deposit with the
U.S. Postal Service or other applicable postal service, if sent by regular
first-class or certified mail, (ii) upon delivery, if delivered by hand,
(iii) one (1) business day after the business day of deposit with a national
overnight express delivery service for next-business-day delivery, or (iv) one
(1) day after the business day of delivery by facsimile transmission, if
delivered by facsimile transmission, with a copy by first-class mail
postage-prepaid, and shall be addressed if to Indemnitee at Indemnitee’s address
as set forth beneath Indemnitee’s signature to this Agreement and if to the
Company at the address of its principal corporate office (Attention: General
Counsel) or at such other address as such party may designate by ten (10) days’
advance written notice to the other party to this Agreement.

15. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted, and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

16. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions of this Agreement (including any provision
within a single section, paragraph, or sentence) are held by a court of
competent jurisdiction to be invalid, void, or otherwise unenforceable; and the
remaining provisions of this Agreement shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable that is not itself invalid, void, or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal, or unenforceable.

17. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents entered into and to be performed
entirely within the State of Delaware, without regard to the conflict of laws
principles.

18. Subrogation. In the event of payment by the Company to Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all documents
required and perform all acts that reasonably may be necessary to secure such
subrogation rights and to enable the Company effectively to bring suit to
enforce such rights.

19. Amendment and Termination. No amendment, modification, termination, or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the Company and Indemitee. No waiver of any of the provisions of this
Agreement shall be deemed to be or shall constitute a waiver of any other
provisions of this Agreement (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

10



--------------------------------------------------------------------------------

20. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the Company and Indemnitee with respect to the subject
matter of this Agreement and supersedes and merges all previous written and oral
negotiations, commitments, understandings, and agreements between the Company
and Indemnitee relating to the subject matter of this Agreement.

21. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed to give Indemnitee any right to be retained in the employ of
the Company or any of its subsidiaries or to serve on the Board of Directors of
the Company or any of its subsidiaries or to hold any other position as a
representative or designee of the Company or any of its subsidiaries.

 

CSG SYSTEMS INTERNATIONAL, INC., a

Delaware corporation

By:

 

 

  President and Chief Executive Officer

Address:

        9555 Maroon Circle         Englewood, CO 80112

CSG SYSTEMS, INC., a Delaware corporation

By:

 

 

  President and Chief Executive Officer

Address:

        9555 Maroon Circle         Englewood, CO 80112

 

AGREED TO AND ACCEPTED BY:

INDEMNITEE

 

(Signature)

 

(Typed or Printed Name)

 

(Address)

 

11